         Case 1:19-cv-11527-AJN Document 13 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     5/21/20



  Securities and Exchange Commission,

                        Plaintiff,
                                                                              19-cv-11527 (AJN)
                  –v–
                                                                                    ORDER
  Sam A. Antar,

                        Defendant.


ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference in this matter is hereby rescheduled to May 22, 2020 at

3:15 P.M. The conference will be held telephonically. The parties and members of the public

may access the Court’s dedicated conference line by calling (888) 363-4749 and entering

Access Code 919-6964, followed by the pound (#) key.

       SO ORDERED.

 Dated: May 21, 2020
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
